Motion Granted; Appeal Dismissed and Memorandum Opinion filed
October 6, 2020.




                                       In The

                       Fourteenth Court of Appeals

                                 NO. 14-20-00417-CV


  SIGNATURE CONCRETE OF HOUSTON, LLC AND CLAY HUDSON,
                       Appellants

                                         V.

                 SUNCOAST POST-TENSION LTD., Appellee

                    On Appeal from the 164th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-12429


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed April 30, 2020. On September 18,
2020, appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1
(a)(1). The motion is granted.

      We dismiss the appeal.

                                   PER CURIAM

Panel consists of Justices Spain, Hassan, and Poissant.